tutaw al kennne service uniform issue list jul set era ty legend taxpayer a amount b ira x contract c amount e company f amount g amount h dear this is in response to your letter dated april in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code page the following facts and representations have been submitted under penalty of perjury in support of the ruling requested during you used amount b to purchase contract c from company f you requested and received amount b from ira x on october you made arrangements to obtain a partial_distribution from during november contract c contract c is not an ira or other eligible_retirement_plan you made a mistake while preparing the distribution instructions which resulted in a distribution of amount e instead of the desired partial_distribution of amount g you now want to redeposit amount h the excess of amount e over amount g into an ira based on the above facts and representations you request that the service waive the 60-day rollover requirement under sec_408 of the code with respect to amount h sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at page any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code similar rules apply to distributions taken from qualified trusts or qualified a annuity_plans revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred although information presented shows a substantial personal hardship it does not demonstrate the type of circumstances that would justify a waiver of the 60-day rollover period the distribution of amount e was made from contract c rather than from an ira qualified_plan or tax-sheltered annuity therefore pursuant to sec_408 of the code the service declines to waive the 60-day rollover requirement with respect to amount h thus amount h cannot be rolled over because the distribution from contract c is not an amount_paid or distributed out of an ira under sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page if you wish to inquire about this ruling please contact please address all correspondence to at sincerely yours employee_plans technical group manager enclosures deleted copy of ruling letter notice of intention to disclose
